 

Exhibit 10.1

 



 

 

LIMITED WAIVER AND SECOND AMENDMENT

 

TO

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

DATED AS OF APRIL 30, 2015

 

AMONG

 

EMERALD OIL, INC.,
as Borrower,

 

The guarantors PARTY HERETO,

 

Wells Fargo Bank, N.A.,
as Administrative Agent,

 

and

 

The Lenders Party Hereto

 



 



 

SOLE BOOKRUNNER AND SOLE LEAD ARRANGER

 

WELLS FARGO SECURITIES LLC

 

 

 

 

LIMITED WAIVER AND SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

 

This Limited Waiver and Second Amendment to Amended and Restated Credit
Agreement (this “Second Amendment”) dated as of April 30, 2015, is among Emerald
Oil, Inc., a Delaware corporation (the “Borrower”), each of the undersigned
guarantors (the “Guarantors”), each Lender (as defined below) party hereto, and
Wells Fargo Bank, N.A., as administrative agent for the Lenders (in such
capacity, together with its successors and assigns, the “Administrative Agent”).

 

RECITALS

 

A.           The Borrower, the Administrative Agent and the banks and other
financial institutions from time to time party thereto (together with their
respective successors and assigns in such capacity, each a “Lender”) have
entered into that certain Amended and Restated Credit Agreement dated as of May
1, 2014 (as amended, restated, modified or supplemented from time to time until
the date hereof, the “Credit Agreement”).

 

B.           The Borrower has advised the Administrative Agent and the Lenders
that (a) the Borrower and its Subsidiaries entered into certain Swap Agreements
in respect of crude oil listed on Schedule 1 hereto, the notional volumes of
which (when aggregated and netted with other commodity Swap Agreements then in
effect other than basis differential swaps on volumes already hedged pursuant to
other Swap Agreements) exceeded, as of the date such Swap Agreements were
executed, the maximum notional volumes permitted under Section 9.19(a) of the
Credit Agreement for certain months during the calendar years 2015 and 2016 (the
“Specified Hedging Non-Compliance”), and (b) on December 11, 2014, the Borrower
entered into two privately-negotiated agreements with two separate holders of
Convertible Notes to exchange $21,000,000 in aggregate principal amount of the
Convertible Notes for shares of the Borrower’s common stock, plus a cash payment
for the accrued and unpaid interest, and such transaction was not permitted
under Section 9.04 of the Credit Agreement (the “Specified Conversion
Non-Compliance” and, together with the Specified Hedging Non-Compliance,
collectively, the “Specified Non-Compliance”).

 

C.           The Borrower has requested that Lenders amend certain provisions of
the Credit Agreement as more specifically provided for herein.

 

D.           Subject to and upon the terms and conditions set forth herein, the
Administrative Agent and the Lenders have agreed to enter into this Second
Amendment to (a) waive any Defaults or Events of Default that exist as a result
of the Specified Non-Compliance, (b) decrease the Borrowing Base to $200,000,000
and (c) amend certain provisions of the Credit Agreement as more specifically
provided for herein.

 

E.           NOW, THEREFORE, in consideration of the premises and the mutual
covenants herein contained, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1

 

 

Section 1.          Definitions. Unless otherwise defined in this Second
Amendment, each capitalized term used in this Second Amendment has the meaning
assigned to such term in the Credit Agreement. Unless otherwise indicated, all
section references in this Second Amendment refer to sections of the Credit
Agreement.

 

Section 2.          Amendments to Credit Agreement.

 

2.1           Additional Definitions. Section 1.02 is hereby amended to add
thereto in alphabetical order the following definitions to read in full as
follows:

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute, and any
regulations promulgated thereunder.

 

“Excluded Swap Obligation” means, with respect to any Loan Party individually
determined on a Loan Party by Loan Party basis, any Secured Obligations in
respect of any Swap Agreement if, and solely to the extent that, all or a
portion of the guarantee by such Loan Party of, or the grant by such Loan Party
of a security interest to secure, such Secured Obligations in respect of any
Swap Agreement (or any guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Loan Party’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act at the
time such guarantee or grant of a security interest becomes effective with
respect to such related Secured Obligations in respect of any Swap Agreement. If
any Secured Obligations in respect of any Swap Agreement arise under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Secured Obligations in respect of any Swap Agreement that is
attributable to swaps for which such guarantee or security interest is or
becomes illegal.

 

“Qualified ECP Guarantor” means, in respect of any Swap Agreement, each Loan
Party that (a) has total assets exceeding $10,000,000 at the time any guaranty
of obligations under such Swap Agreement or grant of the relevant security
interest becomes effective or (b) otherwise constitutes an “eligible contract
participant” under the Commodity Exchange Act and can cause another Person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Second Amendment” means the Limited Waiver and Second Amendment to Credit
Agreement dated as of April 30, 2015 among the Borrower, the Guarantors, the
Lenders party thereto and the Administrative Agent.

 

2

 

 

“Second Amendment Swap Agreements” means the Swap Agreements in respect of crude
oil covering the minimum volumes of crude oil, with the minimum price floors, in
each case, as set forth on Schedule 2 to the Second Amendment for the fiscal
quarter periods specified thereon.

 

“Senior Secured Debt” means, as of any date of determination, Total Debt that is
not Subordinated Debt and that is secured by a Lien on any assets of the Loan
Parties.

 

“Senior Secured Debt to EBITDAX Ratio” means, as of the last day of any fiscal
quarter, the ratio of (a) Senior Secured Debt as of such date to (b) EBITDAX for
the Test Period then ending.

 

“Subordinated Debt” shall mean the collective reference to any Debt of any Loan
Party subordinated in right and time of payment to the Secured Obligations and
containing such other terms and conditions, in each case as are satisfactory to
the Administrative Agent.

 

“Test Period” means, for any determination under this Agreement, the four
consecutive fiscal quarters of the Borrower then last ended and for which
financial statements are delivered, or are required to be delivered, to the
Administrative Agent pursuant to Section 8.01(a) or (b).

 

“Total Debt to EBITDAX Ratio” means, as of the last day of any fiscal quarter,
commencing with the quarter ending June 30, 2014, the ratio of (a) Total Debt as
of such date (and for any fiscal quarter ending in calendar year 2014, less Cash
Equivalents in excess of $10,000,000, if any, as of such date) to (b)  EBITDAX
for the Test Period then ending; provided that EBITDAX for the Test Period
ending (i) June 30, 2014, shall equal EBITDAX for the fiscal quarter ending on
such date multiplied by four (4), (ii) September 30, 2014, shall equal EBITDAX
for the two fiscal quarters ending on such date multiplied by two (2) and (iii)
December 31, 2014, shall equal EBITDAX for the three fiscal quarters ending on
such date multiplied by four (4) and divided by three (3).

 

2.2           Restatement of Definitions. The definitions of “Agreement”, “LIBO
Rate”, “Reserve Report” and “Secured Obligations” contained in Section 1.02 are
hereby amended and restated in their entirety to read in full as follows:

 

“Agreement” means this Credit Agreement, including the Schedules and Exhibits
hereto, as amended by the First Amendment to Credit Agreement dated as of
September 2, 2014 and the Second Amendment, as the same may be amended, amended
and restated, supplemented or modified from time to time.

 

3

 

 

“LIBO Rate” means, with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, the greater of (a) 0% and (b) the rate per
annum (rounder upwards, if necessary, to the next 1/100 of 1%) determined on the
basis of the rate for deposits in dollars for a period equal to such Interest
Period commencing on the first day of such Interest Period appearing on the
Reuters Screen LIBOR01 Page as of 11:00 A.M., London time, two Business Days
prior to the beginning of such Interest Period. In the event that such rate does
not appear on such page (or otherwise on such screen), the “LIBO Rate” shall be
determined by reference to such other comparable publicly available service for
displaying the Eurodollar rates as may be selected by the Administrative Agent
or, in the absence of such availability, by reference to the rate at which
dollar deposits of $5,000,000 and for a maturity comparable to such Interest
Period are offered by the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 A.M., London time, two Business Days prior to the commencement of such
Interest Period.

 

“Reserve Report” means a report, in form and substance reasonably satisfactory
to the Administrative Agent, setting forth, as of each January 1st or July 1st,
the oil and gas reserves attributable to the Oil and Gas Properties of the
Borrower and the Loan Parties that are Qualified ECP Guarantors, together with a
projection of the rate of production and future net income, taxes, operating
expenses and capital expenditures with respect thereto as of such date based
upon the economic assumptions consistent with SEC reporting requirements at the
time.

 

“Secured Obligations” means any and all amounts owing or to be owing by any Loan
Party to (a) to the Administrative Agent, any Issuing Bank or any Lender under
any Loan Document or (b) to any Secured Swap Provider or Secured Cash Management
Provider and all renewals, extensions and/or rearrangements of any of the
foregoing, in each case, whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter arising) (including interest accruing after the maturity of the Loans
and LC Disbursements and interest accruing after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, relating to the Borrower, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding); provided that, solely
with respect to any Loan Party that is not an “eligible contract participant”
under the Commodity Exchange Act, Excluded Swap Obligations of such Loan Party
shall in any event be excluded from “Secured Obligations” owing by such Loan
Party.

 

4

 

 

2.3           Amendments to Section 3.05.

 

(a)          Section 3.05(a) is hereby amended by deleting the term “interest”
in the last sentence thereof and replacing such term with “commitment fees”.

 

(b)          Section 3.05(b) is hereby amended by (i) inserting the phrase “and
fronting fees” in the second sentence thereof immediately following the term
“Participation fees”, (ii) inserting the phrase “and fronting fees” in the last
sentence thereof immediately following the term “participation fees”, and (iii)
deleting the term “interest” in the last sentence thereof and replacing such
term with “participation fees and fronting fees”.

 

2.4           Amendment to Section 7.20. Section 7.20 is hereby amended by (a)
inserting the phrase “and Qualifying ECP Guarantor” in the heading thereof
immediately after the term “Swap Agreements” and (b) inserting after the last
sentence thereof the following: “The Borrower is a Qualified ECP Guarantor”.

 

2.5           Amendment to Section 8.12. Section 8.12 is hereby amended by
inserting the phrase “that are Qualifying ECP Guarantors” in the first sentence
thereof immediately after the term “Loan Parties”.

 

2.6           Amendment to Section 8.14. Section 8.14 is hereby amended by
inserting in the second sentence thereof immediately after the phrase “on
additional Oil and Gas Properties” the following: “of the Borrower and the other
Loan Parties that are Qualified ECP Guarantors and which Oil and Gas Properties
are”.

 

2.7           Amendment to Section 9.01. Sections 9.01(a) and (b) are hereby
amended and restated in their entirety to read in full as follows:

 

(a)          Total Debt to EBITDAX Ratio. The Borrower will not permit its Total
Debt to EBITDAX Ratio as of the last day of any Test Period ending (i) prior to
March 31, 2015 or on or after March 31, 2017 to be greater than 4.0 to 1.0,
(ii) on or after March 31, 2015 but prior to September 30, 2016 to be greater
than 5.0 to 1.0., and (iii) on September 30, 2016 and December 31, 2016 to be
greater than 5.5 to 1.0.

 

(b)          Senior Secured Debt to EBITDAX Ratio. The Borrower will not permit
its Senior Secured Debt to EBITDAX Ratio as of the last day of any Test Period
ending on or after March 31, 2015 but on or prior to December 31, 2016 to be
greater than 2.5 to 1.0.

 

2.8           Amendment to Section 9.04. Section 9.04 is hereby amended by
deleting clause (v) thereof in its entirety and replacing it with the following:

 

(v)         the Convertible Notes may be converted to common stock of the
Borrower; provided that no principal amount of the Convertible Notes may be
converted or redeemed for cash.

 

5

 

 

2.9           Amendment to Section 9.12(d). Section 9.12(d) is hereby amended by
inserting the parenthetical “(other than the Second Amendment Swap Agreements)”
after each reference to “Swap Agreements” in Section 9.12(d).

 

2.10         Amendment to Article IX. Article XI is hereby amended by adding a
new Section 9.21 immediately after Section 9.20 thereof to read in full as
follows:

 

Section 9.21         Non-Qualified ECP Guarantors. The Borrower shall not permit
any Loan Party that is not a Qualified ECP Guarantor to own, at any time, any
Oil and Gas Properties or any Equity Interests in any Subsidiaries.

 

2.11         Amendment to Section 10.02. Section 10.02 is hereby amended by
inserting after the last clause thereof the following:

 

Notwithstanding the foregoing, amounts received from the Borrower or any
Guarantor that is not an “eligible contract participant” under the Commodity
Exchange Act shall not be applied to any Excluded Swap Obligations (it being
understood, that in the event that any amount is applied to Secured Obligations
other than Excluded Swap Obligations as a result of this clause, the
Administrative Agent shall make such adjustments as it determines are
appropriate to distributions pursuant to clause fourth above from amounts
received from “eligible contract participants” under the Commodity Exchange Act
to ensure, as nearly as possible, that the proportional aggregate recoveries
with respect to Secured Obligations described in clause fourth above by the
holders of any Excluded Swap Obligations are the same as the proportional
aggregate recoveries with respect to other Secured Obligations pursuant to
clause fourth above).

 

Section 3.          Limited Waiver. In reliance on the representations,
warranties, covenants and agreements contained in this Second Amendment, and the
satisfaction of the conditions precedent set forth in Section 5 hereof, the
Lenders hereby waive any Defaults or Events of Default arising solely due to the
Specified Non-Compliance; provided that (x) the limited waiver provided for
herein shall constitute a one-time waiver and the Administrative Agent and the
Lenders shall have no obligation to grant any future waivers, consents or
amendments with respect to the Credit Agreement or any other Loan Document and
(y) the waiver of the Specified Hedging Non-Compliance shall not apply, and it
shall constitute an immediate Event of Default under the Credit Agreement, if
one or more Swap Agreements entered into by Borrower and/or its Subsidiaries
(when aggregated and netted with other commodity Swap Agreements then in effect
other than basis differential swaps on volumes already hedged pursuant to other
Swap Agreements) cause the aggregate notional volumes of all Swap Agreements in
respect of crude oil then in effect to exceed, as of any date, for any calendar
month in 2015 or 2016, 100% of the reasonably anticipated production from the
proved Oil and Gas Properties, as listed on the most recently delivered Reserve
Report pursuant to Section 2.07, of the Loan Parties for crude oil. Neither the
execution by the Administrative Agent or the Lenders of this Second Amendment,
nor any other act or omission by the Administrative Agent or the Lenders or
their officers in connection herewith, shall be deemed a waiver by the
Administrative Agent or the Lenders of any other defaults which may exist or
which may occur in the future under the Credit Agreement and/or the other Loan
Documents, or any future defaults of the same provision waived hereunder
(collectively “Other Violations”). Similarly, nothing contained in this Second
Amendment shall directly or indirectly in any way whatsoever either: (a) impair,
prejudice or otherwise adversely affect the Administrative Agent’s or the
Lenders’ right at any time to exercise any right, privilege or remedy in
connection with the Loan Documents with respect to any Other Violations;
(b) other than the amendments expressly provided for in Section 2 hereof, amend
or alter any provision of the Credit Agreement, the other Loan Documents, or any
other contract or instrument; or (c) constitute any course of dealing or other
basis for altering any obligation of the Borrower or any right, privilege or
remedy of the Administrative Agent or the Lenders under the Credit Agreement,
the other Loan Documents, or any other contract or instrument. Nothing in this
Second Amendment shall be construed to be a consent by the Administrative Agent
or the Lenders to any Other Violations.

 

6

 

 

Section 4.          Borrowing Base. In reliance on the representations,
warranties, covenants and agreements contained in this Second Amendment, the
Administrative Agent and the Lenders hereby agree that the Borrowing Base shall
be decreased to $200,000,000 effective as of the Second Amendment Effective Date
and shall remain at such level until the next Scheduled Redetermination, the
next Interim Redetermination or other adjustment to the Borrowing Base
thereafter, whichever occurs first. The Loan Parties, the Administrative Agent
and the Lenders hereby agree that the decrease in the Borrowing Base provided
for in this Section 4 shall be considered and deemed to be the Scheduled
Redetermination scheduled for on or about April 1, 2015 for purposes of Section
2.07 of the Credit Agreement.

 

Section 5.          Effectiveness. This Second Amendment shall become effective
on the first date on which each of the conditions set forth in this Section 5 is
satisfied (the “Second Amendment Effective Date”):

 

5.1           The Administrative Agent shall have received duly executed
counterparts (in such number as may be requested by the Administrative Agent) of
this Second Amendment from the Borrower, each Guarantor and the Required
Lenders.

 

5.2           The Borrower shall have paid all fees and other amounts due and
payable on or prior to the Second Amendment Effective Date, including without
limitation (a) an amendment fee for the benefit of the Lenders executing this
Second Amendment on or prior to the Second Amendment Effective Date, in an
amount for each such Lender equal to fifteen basis points (0.15%) on the amount
of such Lender’s Applicable Percentage of the Borrowing Base in effect as of the
Second Amendment Effective Date after giving effect to the decrease in the
Borrowing Base pursuant to Section 2 and (b) to the extent invoiced, all
reasonable out-of-pocket expenses required to be reimbursed or paid by the
Borrower under the Credit Agreement.

 

5.3           The Borrower shall have entered into one or more Swap Agreements
in respect of crude oil covering the minimum volumes of crude oil, with the
minimum price floors, in each case, as set forth on Schedule 2 attached hereto
for the fiscal quarter periods specified thereon.

 

5.4           No Default, Event of Default or Borrowing Base Deficiency shall
have occurred and be continuing as of the date hereof, after giving effect to
the terms of this Second Amendment.

 

7

 

 

5.5           The Administrative Agent shall have received such other documents
as the Administrative Agent or its counsel may reasonably request.

 

Section 6.          Governing Law. THIS SECOND AMENDMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

Section 7.          Miscellaneous. (a) On and after the effectiveness of this
Second Amendment, each reference in the Credit Agreement to “this Agreement”,
“hereunder”, “hereof” or words of like import referring to the Credit Agreement,
and each reference in each other Loan Document to “the Credit Agreement”,
“thereunder”, “thereof” or words of like import referring to the Credit
Agreement, shall mean and be a reference to the Credit Agreement as amended or
otherwise modified by this Second Amendment; (b) the execution, delivery and
effectiveness of this Second Amendment shall not, except as expressly provided
herein, operate as a waiver of any default of the Borrower or any right, power
or remedy of the Administrative Agent or the Lenders under any of the Loan
Documents, nor constitute a waiver of any provision of any of the Loan
Documents; (c) this Second Amendment may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument and any of the parties hereto may execute this Agreement by signing
any such counterpart; and (d) delivery of an executed counterpart of a signature
page to this Second Amendment by facsimile or other electronic means (e.g.,
.pdf) shall be effective as delivery of a manually executed counterpart of this
Second Amendment.

 

Section 8.          Ratification and Affirmation; Representations and
Warranties. The Borrower and each Guarantor hereby (a) acknowledges the terms of
this Second Amendment; (b) ratifies and affirms its obligations under, and
acknowledges, renews and extends its continued liability under, each Loan
Document to which it is a party and agrees that each Loan Document to which it
is a party remains in full force and effect, except as expressly amended or
modified hereby; and (c) represents and warrants to the Lenders that as of the
Second Amendment Effective Date, after giving effect to the terms of this Second
Amendment: (i) all of the representations and warranties contained in each Loan
Document to which it is a party are true and correct in all material respects
(unless already qualified by materiality in which case such applicable
representation and warranty shall be true and correct), except to the extent any
such representations and warranties are expressly limited to an earlier date, in
which case, such representations and warranties shall continue to be true and
correct in all material respects (unless already qualified by materiality in
which case such applicable representation and warranty shall be true and
correct) as of such specified earlier date, and (ii) no Default or Event of
Default has occurred and is continuing.

 

Section 9.          Loan Document.         This Second Amendment is a Loan
Document as defined and described in the Credit Agreement and all of the terms
and provisions of the Credit Agreement relating to Loan Documents shall apply
hereto.

 

Section 10.          No Oral Agreements. THE CREDIT AGREEMENT AND THE OTHER LOAN
DOCUMENTS, INCLUDING THIS SECOND AMENDMENT, embody the entire agreement and
understanding between the parties and supersede all other agreements and
understandings between such parties relating to the subject matter hereof and
thereof AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.

 

8

 

 

Section 11.          FATCA. For purposes of determining withholding Taxes
imposed under FATCA, from and after the effective date of this Second Amendment,
the Borrower and the Administrative Agent shall treat (and the Lenders hereby
authorize the Administrative Agent to treat) the Credit Agreement as not
qualifying as a “grandfathered obligation” within the meaning of Section
1.1471-2(b)(2)(i) of the United States Treasury Regulations.

 

[Signature Pages Follow]

 



9

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
executed by their officers thereunto duly authorized as of the date first above
written.

 

BORROWER:   EMERALD OIL, INC., a Delaware corporation             By: /s/ Ryan
Smith       Name: Ryan Smith       Title:   Chief Financial Officer        
GUARANTOR:   EMERALD WB LLC             By: /s/ Ryan Smith         Name: Ryan
Smith       Title:   Chief Financial Officer

 

Signature Page
EMERALD OIL, INC. – Second Amendment

 

  

ADMINISTRATIVE AGENT AND LENDER:   WELLS FARGO BANK, N.A., as Administrative
Agent and as a Lender             By:   /s/ Jonathan Herrick       Name:
Jonathan Herrick       Title: Vice President

 



Signature Page
EMERALD OIL, INC. – Second Amendment

 

   

LENDERS:           SUNTRUST BANK, as a Lender             By:   /s/ Shannon
Juhan     Name: Shannon Juhan     Title: Director

 

Signature Page
EMERALD OIL, INC. – Second Amendment

 

  

    THE BANK OF NOVA SCOTIA, as a Lender             By:   /s/ Alan Dawson    
Name: Alan Dawson     Title: Director

 

Signature Page
EMERALD OIL, INC. – Second Amendment

 

  

    BARCLAYS BANK PLC, as a Lender             By: /s/ Vanessa A. Kurbatskiy    
Name: Vanessa A. Kurbatskiy     Title: Vice President

 

Signature Page
EMERALD OIL, INC. – Second Amendment

 

  

    CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender             By:   /s/
Vipul Dhadda     Name: Vipul Dhadda     Title: Authorized Signatory

 

    By:   /s/ Franziska Schoch     Name: Franziska Schoch     Title: Authorized
Signatory

 

Signature Page
EMERALD OIL, INC. – Second Amendment

  